          Case 20-30967 Document 120 Filed in TXSB on 03/12/20 Page 1 of 7




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 In re:                                               §
                                                      §
 Watson Grinding and Manufacturing Co.                §             Case No. 20-30967
                                                      §
           Debtor.                                    §                  Chapter 11
                                                      §


                          NOTICE OF SUBPOENA DUCES TECUM
                     AND REQUEST FOR PRODUCTION OF DOCUMENTS
                          PURSUANT TO BANKRUPTCY RULE 2004


 TO:       3M Corporate Headquarters
           2501 Hudson Road
           Maplewood, MN 55144



          Pursuant to FED. R. BANKR. P. 2004 and FED. R. CIV. P. 45, made applicable by Federal Rule

of Bankruptcy Procedure 9016, Watson Grinding and Manufacturing Co. (the “Debtor”) files and

serves the attached Request for Production and Subpoena Duces Tecum to 3M Corporate

Headquarters. 3M Corporate Headquarters is instructed to produce for inspection and copying the

documents set forth in the attached as Exhibit “1” by no later than March 26, 2020, at 5:00 p.m. at

Jones Murray & Beatty, LLP, Attn: Erin E. Jones, 4119 Montrose Suite 230, Houston, Texas 77006




                                                  1
        Case 20-30967 Document 120 Filed in TXSB on 03/12/20 Page 2 of 7



(or at such other date and time as agreed to by the parties).

Dated: March 11, 2020.
                                                        Respectfully submitted,
                                                         /s/ Erin E. Jones
                                                        Erin E. Jones (TBN 24032478)
                                                        JONES MURRAY & BEATTY LLP
                                                        4119 Montrose, Suite 230
                                                        Houston, TX 77006
                                                        Tel. 832-529-1999
                                                        Fax. 832-529-3393
                                                        erin@jmbllp.com
                                                        PROPOSED GENERAL COUNSEL FOR THE
                                                        DEBTOR

                                                        -   AND –

                                                        /S/_JOHN V. MCCOY________________
                                                        John V. McCoy, pro hac vice
                                                        Wisconsin State Bar No. 1000627
                                                        Michael I. Ramirez
                                                        Texas State Bar No. 24008604
                                                        MCCOY LEAVITT LASKEY
                                                        W19 W24200 Riverwood Drive, Suite 125
                                                        Waukesha, WI 53188
                                                        Tel: 262.522.7000
                                                        Fax: 262522.7020
                                                        jmccoy@mlllaw.com
                                                        mramirez@mlllaw.com
                                                        PROPOSED SPECIAL COUNSEL FOR THE
                                                        DEBTOR




                                                   2
                          Case 20-30967 Document 120 Filed in TXSB on 03/12/20 Page 3 of 7
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                 SOUTHERN
  _________________________________________                          TEXAS
                                            District of _________________________________________
       WATSON GRINDING & MANUFACTURING CO.
In re __________________________________________
                                    Debtor
                                                                                                  20-30967
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                                 11
                                                                                     Chapter ___________
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  To:     Record Custodian, 3M
        _____________________________________________________________________________________
                                                          (Name of person to whom the subpoena is directed)

     Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Schedule A.

  PLACE                                                                                                      DATE AND TIME
 Jones, Murray & Beatty LLP, 4119 Montrose, Suite 230, Houston, TX 77006                                      3/26/2020


      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

          3/11/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                    ________________________                                        /s/Erin Jones
                                                                                            ________________________
                                    Signature of Clerk or Deputy Clerk                           Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party)
  Watson Grinding & Manufacturing Co., who issues or requests this subpoena, are:
  ____________________________
  Erin Jones, Jones Murray & Beatty LLP, 4119 Montrose, Suite 230, Houston, TX 77006, erin.jones@jmbllp.com, (832) 529-1999
                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

                                                                                                                                    EXHIBIT 1
                       Case 20-30967 Document 120 Filed in TXSB on 03/12/20 Page 4 of 7
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                                  ________________________________________________
                                                                                                                Server’s signature

                                                                                  ________________________________________________
                                                                                                             Printed name and title


                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:




                                                                                                                                  EXHIBIT 1
                         Case 20-30967 Document 120 Filed in TXSB on 03/12/20 Page 5 of 7
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)




                                                                                                                                    EXHIBIT 1
        Case 20-30967 Document 120 Filed in TXSB on 03/12/20 Page 6 of 7




                                           SCHEDULE A

                                          DEFINITIONS

       1.      “Document” is used in the broadest possible sense and refers to any form of

communication or data storage however produced or reproduced, whether or not it now exists.

This definition includes, but is not limited to, advertisements, agreements, books, calculations,

cancelled checks, charts, computer printouts, computer stored or generated data, contracts, data

compilations from which information can be obtained, data sheets, data processing cards, diaries,

drawings, forms, graphs, handwritten notes, indexes, invoices, letters, memoranda, pamphlets,

periodicals, photographs, records, reports, studies, tapes, telegrams, and working papers. Any

document that contains any comment, notation, addition, signature, insertion, or marking of any

kind, so that it is different from the original, is a separate document.

                                           DOCUMENTS

       YOU ARE COMMANDED to produce the following documents, including electronically

stored information, and permit their inspection and copying:

       1. All contracts with Watson Grinding & Manufacturing Co. in the past seven (7) years.

       2. All records concerning any service work performed at Watson Grinding &
          Manufacturing Co., 4525 Gessner Road, Houston, TX 77041, in the past seven (7)
          years.

       3. All brochures, catalogs, pamphlets, or other written matter which describe or depict
          safety guidelines, tips, recommendations, or instructions for the gas sensors you
          calibrated at Watson Grinding & Manufacturing Co. in the past seven (7) years.

       4. All documents which detail, refer to, or relate to safety standards, recommended
          practices, or engineering guidelines you have applied, referred to, or considered in
          calibrating the gas sensors at Watson Grinding & Manufacturing Co. in the past seven
          (7) years.

       5. Any and all communications and documents received from or sent to Watson Grinding
          & Manufacturing Co. in the past seven (7) years.




                                                                                  EXHIBIT A
Case 20-30967 Document 120 Filed in TXSB on 03/12/20 Page 7 of 7




6. Complete customer file for Watson Grinding & Manufacturing Co.

7. Any and all internally generated reports concerning the explosion that occurred on
   January 24, 2020 at Watson Grinding & Manufacturing Co.’s facility located at 4525
   Gessner Road, Houston, TX 77041.

8. Any and all documents or communications related to the explosion that occurred on
   January 24, 2020 at Watson Grinding & Manufacturing Co.’s facility located at 4525
   Gessner Road, Houston, TX 77041.




                                      2


                                                                       EXHIBIT A
